December 20, 1978

78-69 MEMORANDUM OPINION FOR THE ACTING
GENERAL COUNSEL, DEPARTMENT OF
AGRICULTURE
Comprehensive Employment and Training Act (29
U.S.C. § 812)—Food Stamp Act of 1977 (7 U.S.C.
§ 2026(b)(2))—Use of Funds for Food Stamp
Workfare Projects
This is in response to an inquiry by the General Counsel of your Department
concerning the funding of “ workfare” projects under the Food Stamp Act of
1977 and the availability of funds authorized by the Comprehensive Employ­
ment and Training Act (CETA) to meet employment-benefit and administrative
costs associated with workfare pilot projects required by § 17(b)(2) of the Food
Stamp Act of 1977.' We conclude that, subject to limited exceptions, CETA
funds are not available to cover such costs.
I. Background
Section 17(b)(2) of the Food Stamp Act directs the Secretary of Agriculture
to implement, jointly with the Secretary of Labor, a total of 14 “ pilot projects
involving the performance of work in return for food stamp benefits. . . .’’ In
order to receive such benefits, certain persons subject to the work-registration
requirements of the Food Stamp Act must
. . . accept an offer of employment from a political subdivision or a
prime sponsor pursuant to the Comprehensive Employment and
Training Act of 1973, as amended (29 U.S.C. 812), for which
employment compensation shall be paid in the form of the [food
stamp] allotment to which the household is otherwise entitled. . . .2
The number of work hours for participants in the program depends upon such
factors as other employment and the amount of food stamp benefits they
'Title XIII, § 1301, of Pub. Law. No. 95-113, 91 Stat. 913, 977, 7 U .S.C. 2026(b)(2).
2The cited provision of CETA, 29 U.S.C. 812, contains the definition of "prim e sponsor” as it
originally appeared in the 1973 statute, Pub. Law No. 93-203, 87 Stat. 841. As amended in 1978,
the CETA definition of "prim e sponsor” appears in § 101, Pub. Law No. 95-524, 92 Stat. 1917,
29 U.S.C. 811.

308

receive. For some persons, the requirement would be only a few hours each
week.
Section 17(b)(2) goes on to state that, before a job offer may be made
pursuant to the foregoing provision, “ all of the political subdivision’s or prime
sponsor’s public service jobs supported under the Comprehensive Employment
and Training Act of 1973 . . . are [to be] filled . . . .”
CETA was amended in 1978.3 Title II of the 1973 version authorized public
service employment programs. Assistance was available to “ prime sponsors,”
a term that included States and certain units of local government.4 Prior to the
1978 amendments, § 205(c) set forth some 25 assurances that must be
contained in an application for financial assistance for a public-service
employment program, and § 208 set forth some 14 conditions. Section
17(b)(2) of the Food Stamp Act provides that some, but not all, of the CETA
provisions concerning assurances and conditions apply to the workfare proj­
ects.
The workfare provision of the Food Stamp Act originated in an amendment
by Congressman Findley5 and was included in the bill reported by the House
Committee on Agriculture. Pertinent to the present issue is the following
portion of the House report:6
The Federal government’s responsibilities in connection with
workfare would consist of providing food stamp allotments to
complying households . . . and nothing else. There would be no
Federal cost-sharing for any local or state administrative costs
associated with workfare, such as the provision of shovels or brooms,
since those are not food stamp program administrative costs of the
state public assistance agency pursuant to section 16(a), but are costs
borne by CETA sponsors or political subdivisions, and there is no
specific provision for paying them under section 17(b)(2). Further,
the local and state costs of developing public service employment
programs are already underwritten by the Federal government. [See
29 U.S.C. § 843(b) and § 962(b)]
The bill passed by the Senate did not contain any provision regarding
workfare. The conference committee adopted a modified version of the House
provision.7 Except for the statement in the House report, we have found
nothing in the legislative history relating to the present issue.
In February 1978, the Acting General Counsel of the Department of
Agriculture requested the Solicitor of Labor’s views regarding the availability
of CETA funds to cover administrative and employment-benefit costs for the
3See the Comprehensive Employment and Training Act Amendments of 1978, Pub. L. No.
95-524, 92 Stat. 1909.
4See footnote 2, supra.
5H. Rept. No. 95-464, 95th Cong., 1st sess. (1977), p. 858 (House report). This report relates to
H. R. 7940. On July 26, 1977, the House of Representatives incorporated into H. R. 7171 the
provisions of H. R. 7940. 123 Cong. Rec. H 7789 (daily ed ).
6House Report, pp. 370-371.
7H. Rept. No. 95-599, 95th Cong., 1st sess. (1977), p. 202.

309

workfare projects. In response, the Solicitor stated that the workfare projects
would be separate from CETA programs and that, with limited exceptions
(e.g., the cost of counseling a person who is subject to the workfare
requirement and also eligible for a CETA program), CETA funds could not be
used for the workfare projects.
The Food Stamp Act requires the Secretary of Agriculture and the Secretary
of Labor to submit periodic reports on workfare projects “ to the appropriate
committees of Congress.” In May 1978, the first such report was sent to the
House Committee on Agriculture and the Senate Committee on Agriculture,
Nutrition, and Forestry. The report included the following:
We are also studying the issue of whether CETA sponsors are
eligible to receive any Federal funds for administration of workfare.
The House Agriculture Committee clearly directed that no food
stamp administrative funds should be available for this purpose. The
Solicitor of the Department of Labor has advised that CETA funds
may not be used for administration of workfare, since the CETA
authorizing legislation does not permit funds to be used in support of
jobs for which employees are given no wage compensation. The
Department of Agriculture is requesting an opinion from the Depart­
ment of Justice on this issue.
In July 1978, the Department of Agriculture published two proposals
regarding the workfare program, a regulation and a notice of intent. 43 F.R.
29950. The proposed notice of intent stated that: “ There will be no Federal
cost-sharing for any administrative or employee benefit costs incurred by the
workfare sponsor.” Paragraph D, 43 F.R. 29954.
The previous month the Secretary of Agriculture recommended to Congress
that § 17(b)(2) of the Food Stamp Act be amended to extend the submission
date of the workfare program final report from March 29, 1979, to October 1,
1980. At the time of the House debate on the question, Congressman Findley
inserted a statement in the Congressional Record concerning Agriculture’s
position regarding inability to use CETA funds for administration of workfare,
other than for recordkeeping and data collection.8 However, the issue of
Federal funding of workfare administrative costs or employee benefits did not
come up for consideration in either the House or the Senate. The bill, extending
the date for the final report, became law on September 30, 1978.9
As noted above, amendments to CETA were enacted in 1978.10 Although the
Act was revised substantially, none of the amendments dealt with the Food
Stamp Act workfare program,11 and our review of the legislative history has
disclosed no mention of the workfare program.
8124 Cong. Rec. H. 10085 (daily ed., Sept. 19, 1978).
9Pub. L. No. 95-400, 92 Stat. 856.
The Department of Agriculture Appropriation Act for fiscal year 1979, Pub. L. No. 95-448,
92 Stat. 1073, 1090 (Oct. 11, 1978), does not mention the workfare program.
l0Pub. L. No. 95-524 was signed by the President on October 27, 1978. Regarding the
effective date of the CETA amendments, see I 4, 92 Stat. 2018, 29 U.S.C.A . 801 note.
1'There is no reference to workfare in the continuing resolution that appropriates funds for CETA
activities during fiscal year 1979, Pub. L. No. 94-482, 92 Stat. 1603 (Oct. 18, 1978).

310

On November 28, 1978, the Department of Agriculture and the Department
of Labor published their final workfare regulation and notice of intent. 43 F.R.
55334. The introductory statement notes that the Solicitor of Labor “ has issued
an opinion that funds available for the administration of public service
employment through . . . [CETA] generally cannot be legally used for this
[workfare] project.”
The notice of intent, which seeks proposals for workfare projects, indicates
that the expense of administrative activities and employee benefits is to be
borne by the sponsors. There would be reimbursement, however, for the cost of
collecting data required for evaluation of the program.
II. Discussion
In the opinion request, the General Counsel expressed the view that, while
food stamps would be used for the wages of persons taking part in the workfare
projects, Food Stamp Act funds could not be used to meet the administrative
expenses of workfare sponsors or the cost of employee benefits for participation
in the projects. We agree with that interpretation of the Food Stamp Act, but do
not agree with the view that the Food Stamp Act and its legislative history
indicate that CETA funds may be properly used for such administrative and
employee-benefit costs.
Workfare projects are not CETA projects, but are “ legally separate and
distinct from CETA programs run by the same State or local government or
organization.” Therefore, the Solicitor of Labor concluded that CETA funds
could not, as a general matter, be used to reimburse sponsors for the costs of
administering the workfare projects. We concur. Public-service employment
programs under CETA, whether instituted before or after the 1978 amend­
ments, must satisfy a number of conditions. Although workfare projects must
meet some of the pre-1978 conditions, such projects are not projects authorized
by CETA. No provision in the Food Stamp Act expressly amends CETA, and
statements in the House report could not have that effect. The House report (see
H. Rept. No. 95-464, 95th Cong., 1st sess. (1977), p. 371) cited § 203(b) and
§ 602(b) of the pre-1978 version of CETA.12 Those sections provided for the
use of CETA funds with respect to public-service employment programs under
Title II or Title VI, respectively, of CETA. As pointed out by the Solicitor of
Labor, workfare projects do not come under any title of CETA. The separate
nature of CETA programs and workfare is not altered by the fact that the
workfare sponsor may also be the prime sponsor of a CETA program.
The position of the Solicitor of Labor regarding this matter was brought to
the attention of Congress in the May 1978 report of the two Departments and
was also reflected in the proposed notice of intent (published in July 1978). If
the congressional committees differed with Labor’s view, corrective action
could have been taken in connection with the 1978 amendment of § 17(b) of the
Food Stamp Act or the amendment of CETA. No such action was taken.
I229 U.S.C. 843(b) and 962(b) (1975 Supp.).

311

In these circumstances, it was proper for the two departments to include in
the final notice of intent a provision on funding that was consistent with the
Labor position.
The Solicitor’s letter referred to certain limited situations in which CETA
funds could properly be used in connection with the workfare projects. It is our
opinion that, except for those situations, CETA funds are not available for
workfare projects.
L eon U lm an

Deputy■Assistant Attorney General
Office of Legal Counsel

312